UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53830 LENCO MOBILE INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 345 Chapala Street, Santa Barbara, California (Address of principal executive offices) 75-3111137 (I.R.S. Employer Identification No.) (Zip Code) (805) 308-9199 (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of November 3, 2010, 70,378,981 shares of Lenco Mobile Inc.'s common stock were outstanding. Lenco Mobile Inc. Quarterly Report on Form 10-Q For the Quarterly Period Ended September 30, 2010 TABLE OF CONTENTS Page EXPLANATORY NOTE 3 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 3 PART I - FINANCIAL INFORMATION 4 Financial Statements 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Quantitative and Qualitative Disclosures About Market Risk 39 Controls and Procedures 39 PART II - OTHER INFORMATION 40 Legal Proceedings 40 Risk Factors 40 Unregistered Sales of Equity Securities and Use of Proceeds 43 Defaults Upon Senior Securities 43 Other Information 44 Exhibits 44 SIGNATURES 44 EXHIBIT INDEX 45 2 Explanatory Note In this report, unless the context indicates otherwise, the terms "Lenco Mobile," "Company," "we," "us" and "our" refer to Lenco Mobile Inc., a Delaware corporation, and its subsidiaries. Special Note about Forward-Looking Statements Certain statements in this report are "forward-looking statements." Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. Words such as "may," "will," "should," "could," "would," "expects," "plans," "believes," "anticipates," "intends," "estimates," "approximates," "predicts," or "projects," or the negative or other variation of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results and the development of our products, are forward-looking statements. Forward-looking statements in this report may include statements about: ● anticipated trends in our revenues or operating expenses; ● our ability to obtain future financing or funds when needed; ● the timing or anticipated success of the launch of our mobile phone services with new Wireless Carrier customers; ● the timing and ability of Wireless Carriers to invest in and roll out their next generation mobile networks; ● the timing of any new product or service release, and expectations concerning customer acceptance of such a release ● our ability to respond to new developments in technology and new applications of existing technology before our competitors; ● the anticipated success or benefits associated with acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions which may involve additional uncertainties; The forward-looking statements in this report speak only as of the date hereof and caution should be taken not to place undue reliance on any such forward-looking statements. Forward-looking statements are subject to certain events, risks and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item 1A and elsewhere in this report. Information regarding market and industry statistics contained in this report is included based on information available to us which we believe is accurate. We have not reviewed or included data from all available sources, and cannot assure stockholders of the accuracy or completeness of the data included in this report. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. 3 PART I -FINANCIAL INFORMATION Item 1.Financial Statements. Lenco Mobile Inc. and its Subsidiaries Consolidated Balance Sheets As of Sept. 30, 2010 Dec. 31, 2009 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Investments - Accounts receivable, net Debt issuance costs, net Original issue discount, net Notes receivable, current portion Income taxes receivable - Other current assets Total current assets 12,916,804 Property and equipment, net Other noncurrent assets: Intangible assets - goodwill Intangible assets - other, net Other noncurrent assets Total other noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current maturities of debt, net of discount of $22,250 and $122,375 at September 30, 2010 and December 31, 2009, respectively Accrued interest on debt and obligations Current contingent consideration liability Income taxes payable - Total current liabilities Debt, net of current maturities Warrant put liability Contingent consideration liability, net of current portion Total liabilities Shareholders' equity: Preferred Stock, Series A 1,000,000 shares authorized, $.001 par value,100,000 shares issued and outstanding at September 30, 2010 and 0 at December 31, 2009 - Common stock, 250,000,000 shares authorized, $.001 par value, 70,378,981 and 65,049,084 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Lenco Mobile Inc. shareholders' equity Noncontrolling interest (deficit) ) - Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Lenco Mobile Inc. and its Subsidiaries Consolidated Statements of Operations Three Months Ended Sept. 30, Nine Months Ended Sept. 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Cost of sales Gross profit Operating expense: Sales and marketing General and administrative Research and development Depreciation and amortization Total operating expense Loss from operations ) Other income (expense): Interest income (expense), net ) Other income (expense), net 0 ) ) Total other income (expense) Loss before income taxes ) Income tax expense (benefit) Net loss including noncontrolling interest ) Less: Net loss attributed to noncontrolling interest ) 0 ) 0 Net loss attributed to Lenco Mobile Inc. common shareholders $ ) $ ) $ ) $ ) Net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding Statements of Comprehensive Loss Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment Unrealized gain on investments 0 0 Total comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Lenco Mobile Inc. and its subsidiaries Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) (unaudited) Cash flows from operating activities: Net loss attributed to Lenco Mobile Inc. $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities, net of acquisitions: Non controlling interest ) - Depreciation, amortization and other Amortization of debt discounts - Loss on debt modification - Performed services for marketable securities ) - Changes in assets and liabilities: Accounts receivable ) Other current and non-current assets Accounts payable, accrued expenses, and other current liabilities ) ) Income taxes receivable ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Purchases and expenditures for intangible assets ) ) Sale of assets - Cash paid for acquisition of Jetcast, Inc. ) - Cash acquired in acquisition of assets from G2AA, LLC - Net cash provided by (used in) investing activities ) Cash flows from (used in) financing activities: Payment of debt ) ) Proceeds from issuance of debt - Proceeds from issuance of Series A Preferred Stock - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net change in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $ $ Supplemental disclosure of non-cash financing activities: Common stock issued for acquisition of Superfly assets $
